OPINION — AG — ** DUAL OFFICE HOLDING, DUAL COMPENSATION ** (1) A MEMBER OF THE BOARD OF REVIEW OF THE OKLAHOMA SECURITY COMMISSION 'MAY' BE APPOINTED AND PAID BY A STATE DISTRICT COURT TO REPRESENT INDIGENTS WITHOUT VIOLATING THE PROHIBITION AGAINST DUAL OFFICE HOLDING CONTAINED IN 51 Ohio St. 6 [51-6] (2) WHETHER ANY VIOLATION OF THE CODE OF ETHICS FOR STATE OFFICIALS AND EMPLOYEES, 74 Ohio St. 1401 [74-1401] (74 Ohio St. 1404 [74-1404]) ET SEQ., OCCURS WHEN A MEMBER OF THE BOARD OF REVIEW OF THE OKLAHOMA EMPLOYMENT SECURITY COMMISSION ACCEPTS OTHER EMPLOYMENT, WILL DEPEND ON THE FACT SITUATION AND CANNOT BE ANSWERED AS A MATTER OF LAW. (DUAL OFFICE HOLDING, DUAL COMPENSATION, STATE EMPLOYEE, PUBLIC OFFICER, EMPLOYMENT) CITE: 74 Ohio St. 1404 [74-1404](F), OPINION NO. 67-238, OPINION NO. 74-153, OPINION NO. 70-204 (ERIC HERMANSON) == SEE OPINION NO. 88-605 (1988) ==